El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que si bien con arreglo al Art. 20 de la Ley Hipotecaria, vigente en esta Isla, cuando el dominio ó la posesión de los bienes inmuebles ó derechos reales resulte inscrito á favor de persona distinta de la que otorgue la tras-misión ó gravamen, deben los Registradores denegar la ins-cripción del documento presentado; este precepto no es de aplicarse en el presente caso, toda vez que inscrita como está la participación de que se trata á favor de la Sociedad “R. Fabián & Ca.,” aunque ésta haya sido disuelta, continúa su personalidad bajo la representación de los liquidadores ele-gidos por los socios, á los efectos de la liquidación, que ex-presa el Art. 228 del Código de Comercio; y siendo precisa-mente el otorgante de la escritura de venta de que se trata uno de los liquidadores nombrados en la escritura de disolu-ción de la Sociedad, y estando expresamente autorizado en la misma escritura para realizar las existencias y demás bie-nes de todas clases de la Sociedad que es uno de los medios, *528el más adecuado precisamente, para llevar á efecto la liqui-dación de la misma, es evidente que no existe en el presente caso la falta de identidad que objeta el Registrador entre la persona á cuyo favor aparece inscrito el condominio de que se trata y la que aparece enagenándolo, y por consiguiente, . que es perfectamente inscribible la escritura de venta otor-gada por el liquidador de “R. Fabián & Ca.”
Considerando: en cuanto no acreditarse por el otro compa-reciente, Mr. Edwin L. Arnold, la representación del “Banco Colonial Americano de Puerto Rico” que este defecto no vi-cia de nulidad la obligación y, por consiguiente, es un defecto subsanable que no impide la inscripción de la escritura en la forma que determina la Sección 4? de la Ley votada por la Asamblea Legislativa de esta Isla y aprobada en 1? de Marzo de 1902 sobre recursos contra las resoluciones denlos Registradores de la Propiedad.
Vistas las disposiciones legales citadas. Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Caguas al pié de la escritura de venta de que se trata, y se declara que dicho documento es inscribible con el defecto subsanable de no acreditarse por el compareciente Mr. Edwin L. Arnold la representación que se atribuye del “Banco Colonial Americano de Puerto Rico,” comunicándose esta reso-lución al Registrador para su cumplimiento, y previniéndo-sele que en lo sucesivo cuide de'’cumplir estrictamente las prescripciones de la citada Ley de la Asamblea Legislativa, tomando en los casos que corresponda,' la anotación preven-tiva que se ordena en la Sección 4? de dicha Ley, apercibido de lo que hubiere lugar si no lo verificare, como ha sucedido en el presente caso; y devuélvase al recurrente el documento presentado.
Jueces concurrentes: Sres. Hernández, Sulzbacher y’Mac Leary.
El Juez Asociado Sr. Figueras no tomó parte en la reso-lución de este caso.